Citation Nr: 0832608	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim for service connection for a low back condition, to 
include the question of whether an appeal has been timely 
perfected.

2.  Entitlement to service connection for a right neck and 
shoulder condition, claimed as secondary to a low back 
condition, to include the question of whether an appeal has 
been timely perfected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision, in which the RO, declined to 
reopen the claim for service connection for a low back 
condition and denied service connection for a right neck and 
shoulder condition, claimed as secondary to a low back 
condition. The veteran filed a notice of disagreement (NOD) 
in July 2003, and the RO issued a statement of the case (SOC) 
in November 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) that 
was received by the RO on March 28, 2005.

On April 8, 2005, the RO issued an administrative decision, 
finding that a timely appeal had not been received in 
response to the November 2004 SOC, and that the May 2003 
rating decision was now final.  The veteran submitted an NOD 
with regard to the timeliness of the appeal matter, in May 
2005.  The RO issued an SOC in December 2005, and in February 
2006, the veteran filed a substantive appeal.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board notes that the veteran was previously represented 
by the Georgia State Division of Veterans Affairs (as 
reflected in a June 2003 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative). 
In an October 2004 letter, the veteran essentially revoked 
power of attorney from the Georgia State Division of Veterans 
Affairs.  However, in March 2005, the veteran submitted a VA 
Form 21-22, appointing Disabled American Veterans as his 
representative. The Board recognizes the change in 
representation.
FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the timeliness questions on appeal has been 
accomplished.

2.  In a May 2003 rating decision, the RO declined to reopen 
the claim for service connection for a low back condition and 
denied service connection for a right neck and shoulder 
condition, claimed as secondary to a low back condition; the 
RO notified the veteran of its decision as to these issues, 
and of his appellate rights, in May 8, 2003 letter.

3.  The veteran filed an NOD in July 2003; in November 
2004,the RO issued a SOC (which it mailed on November 4, 
2004).

4.  The RO received the veteran's VA Form 9, substantive 
appeal, on March 28, 2005, which was more than 60 days after 
the date the statement of the case was issued and more than 
one year from the date the veteran was notified about the 
denial of his claims.  

5.  There was no document received within the 60-day period 
from issuance of the November 2004 SOC that constitutes 
either a substantive appeal or a timely request for extension 
of time to file a substantive appeal with respect to the May 
2003 rating decision.


CONCLUSION OF LAW

As the veteran did not file a timely substantive appeal with 
the May 2003 decision that declined to reopen the claim for 
service connection for a low back condition and denied 
service connection for a right neck and shoulder condition, 
claimed as secondary to a low back condition, the Board is 
without jurisdiction to consider the merits of the petition 
to reopen and the claim for service connection.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303, 20.305 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this appeal, the veteran has been notified of the reasons 
for the RO's determination that a substantive appeal with 
respect to the May 2003 rating decision was not timely filed 
in an April 2005 administrative decision, and a December 2005 
SOC.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the veteran in 
connection with this matter.  Because the appeal is being 
decided on jurisdictional grounds, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).

II. Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable legal authority, an appeal consists of 
a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105. 38 C.F.R. § 20.200.

An appellant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.   See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991). Pursuant to 
applicable legal authority effective at the time of the May 
2003 rating decision, a substantive appeal consisted of a 
properly completed VA Form 1-9 (Appeal to Board of Veterans' 
Appeals) or other correspondence containing the necessary 
information.  The substantive appeal must also indicate what 
issues are being perfected.  Proper completion and filing of 
a substantive appeal are the last actions an appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

As indicated in the Introduction above, following the May 
2003 rating decision denying each claim on appeal the 
appellant filed a NOD in July 2003, and the RO issued a SOC, 
addressing both issues, in November 2004. 

The cover letter sent with the November 2004 SOC, dated 
November 4, 2004, clearly notified the veteran that he had to 
file a formal appeal to perfect his appeal, and a VA Form 9 
was enclosed for this purpose.  This cover letter also 
specifically informed the veteran that he had to file his 
appeal with the RO within 60 days from the date of the 
letter, or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  This letter went on to state 
that, if the RO did not hear from the veteran within this 
period, his case would be closed, but that, if he needed more 
time to file his appeal, he should request such time before 
the time limit for filing his appeal expired.

The veteran submitted his substantive appeal, via a VA Form 
9, in March 2005.  However, this document was received well 
after the time limit for filing a substantive appeal, which, 
in this case, pursuant to 38 C.F.R. § 20.302, the veteran had 
until January 7, 2005 (or, 60 days from the date of mailing 
of the SOC) to file a substantive appeal.  Hence, the 
veteran's March 2005 VA Form 9 was untimely.  

The veteran does not dispute the chronology of events in this 
case.  Furthermore, in written statements and in testimony 
during a hearing before the Board, the veteran admitted that 
he was aware that the November 2004 cover letter, attached to 
the SOC, did clearly notify him that he must file an appeal 
within 60 days from the date of November 4, 2004, or within 
the remainder, if any, of the one year period from the date 
of the letter notifying him of the action that he had 
appealed. 

Rather, he contends that this letter was deficient because it 
did not provide him with the exact date that the one-year 
period expired.  He has asserted that, where there was a 
"nearly two year" time delay between the rating decision 
and the issuance of the SOC, he did not think the one year 
period was an ongoing process.  In addition, he noted that he 
received a separate RO letter the day before he received the 
SOC, which notified him of the evidence necessary to 
substantiate a claim for service connection.  The Board 
points out that the first RO letter, dated November 3, 2004, 
is a VCAA-compliant notice letter.  Hence, the veteran 
contends that he became confused and misunderstood by the 
fact that these two letters were sent consecutively, and he 
thought, that when read together, that he had one year from 
the November 2004 letter to submit an appeal, instead of the 
remainder of the year from when he first got notice of the 
decision that he was appealing.  

The Board has reviewed each of the RO's notices in this 
matter, but does not agree that either is confusing or 
misleading.  Rather, the Board finds that the RO's 
correspondences were clear, and that, even a liberal reading 
of the RO's cover letter or VCAA notice letter, each cited to 
above, would not lead a reasonable person to the conclusion 
that the substantive appeal could be filed within one year 
following the issuance of the statement of the case.

While, it is unfortunate the veteran might have been confused 
about when the one year period ran, the cover letter to the 
SOC specifically explained that the veteran had 60 days from 
the date of that letter or within the remainder, if any, of 
the one year period from the date of the letter notifying him 
of the action that he had appealed, and the veteran has 
clearly indicated that he was aware of such notice.  
Moreover, the United States Court of Appeals for Veterans 
Claims, citing to an opinion from the United States Supreme 
Court, has held that everyone dealing with the Government is 
charged with knowledge of Federal statute and agency 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).

The fact remains and the evidence of record clearly shows 
that a substantive appeal with the May 2003 rating decision 
was not timely filed by the veteran. Without a timely 
perfected appeal, the Board is without jurisdiction to 
consider the underlying petition to reopen and the claim for 
service connection.  As such, the appeal must be denied.


ORDER

As a substantive appeal with the May 2003 decision that 
declined to reopen the claim for service connection for a low 
back condition was not timely filed, the appeal, as to this 
matter, is denied.

As a substantive appeal with the May 2003 denial of service 
connection for a right neck and shoulder condition, claimed 
as secondary to a low back condition, was not timely filed, 
the appeal, as to this matter, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


